LE1




                                                                                                            11 14 " AP, I I
                                                                                                                               A,n 8: L" I
      IN THE COURT OF APPEALS OF THE STATE OF W

                                                      DIVISION II

STATE OF WASHINGTON,                                                                   No. 449.1


                                       Respondent,


          V.



GENE L. YOUNT,                                                                UNPUBLISHED OPINION




          MAXA, J. —        Gene Yount        appeals   his    second    degree theft      convictions.         He argues that


there   is insufficient    evidence    to   support   these    convictions.      Because there is sufficient evidence


of each of the elements of these offenses, we affirm.


                                                          FACTS


          On               4, 2013, Karen Nelson                              out at      the   Safeway   in Belfair.        After
                 January                                  was    checking


checking out, Nelson placed her wallet in her purse and loaded her groceries into her cart. Inside

her   wallet was a case      containing $ 1, 000       and credit cards.         Nelson proceeded directly out to her

car. After loading her groceries into her car, she noticed that her wallet was missing.

          Nelson    searched   for her      wallet   in her   car and   in the   store,   but   could not   find it.    Safeway

employee Jennifer Bobb subsequently informed Nelson that her wallet had been turned in to lost

and     found,   and gave   it to her. However, Nelson discovered that her case containing the money


and credit cards was         missing.       Bobb pointed out Yount as the person who had turned in the

wallet. Nelson approached Yount and demanded he give her the money back. Yount denied any

knowledge of the money. Bobb called 9 - 1 - 1.

           Deputy R. Bradley Trout arrived and talked with both Nelson and Yount. After speaking
                               Trout                           Michelle     Williams        to            the    store'. s   video
with     Yount,     Deputy              asked        Deputy                                       view
44993 -5 -II




surveillance. As Deputy Williams headed into the store, Yount told Deputy Trout that he had the

case   in his     vest pocket       inside his friend'    s car.     Deputies located the case containing money and

credit cards inside Yount' s vest pocket in his friend' s car.

          The State      charged       Yount      with   two    counts of second    degree theft.      A jury found Yount

guilty of both counts. Yount appeals.

                                                           ANALYSIS


           Yount argues that there is insufficient evidence to support his theft convictions.


Specifically, Yount argues the State did not prove he wrongfully obtained or exerted

unauthorized control over             the property.'      We disagree.


              Evidence is legally sufficient to support a guilty verdict if any _rational trier of fact,

viewing the evidence in the light most favorable to the State, could find the elements of the

charged crime beyond a reasonable doubt. State v. Montgomery, 163 Wash. 2d 577, 586, 183 P.3d
267 ( 2008).         We interpret       all reasonable         inferences in the State'   s   favor.   State v. Hosier, 157
Wash. 2d 1,          8, 133 P.3d 936 ( 2006).          Direct and circumstantial evidence carry the same weight.

State    v.    Varga, 151 Wash. 2d 179, 201, 86 P.3d 139 ( 2004). " `                 The jury is permitted to infer from

one     fact[,]    the existence of another essential to guilt, if reason and experience support the


inference.' "        State   v.   Jackson,   112 Wash. 2d 867, 875, 774 P.2d 1211 ( 1989) ( quoting Tot v. United

States, 319 U.S. 463, 467, 63 S. Ct. 1241, 87 L. Ed. 1519 ( 1943)). "[                        C] redibility determinations

are    for the trier   of    fact   and are not subject        to   review."   State v. Cantu, 156 Wash. 2d 819, 831, 132
P.3d 725 ( 2006) ( citing State             v.    Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 ( 1990)). "              An


essential function of the fact finder is to discount theories which it determines unreasonable."


  Yount does not dispute that the case contained cash in excess of $750 as well as an access
device, specifically a
                     credit card.  Yount also does not, appear to challenge whether the State
proved he took the case with the intent to deprive Nelson of the property.
                                                                      2
44993 -5 -II



State   v.   Bencivenga, 137 Wash. 2d 703, 709, 974 P.2d 832 ( 1999) (                 citing State v. Snider, 70 Wash. 2d
326, 327, 422 P.2d 816 ( 1967)).


              A person is guilty of theft in the second degree if he or she commits theft of .. .

 p] roperty or services which exceed(s) seven hundred fifty dollars in value but does not exceed

five thousand dollars in          value ...   or an access     device."    RCW 9A. 56. 040( 1)(     a) & (   d). " ` Theft'


means ... [       t] o wrongfully obtain or exert unauthorized control over the property or services of

another or the value thereof, with intent to deprive him or her of such property or services."

RCW 9A.56. 020( 1)(        a).    To " `[   w] rongfully obtain[ ]'      or ` exert[ ]   unauthorized control' [     is] [ t] o


take the property       or services of another."        RCW 9A. 56. 010( 22)( a).


             Yount appears to argue that because the State failed to present sufficient evidence that

Yount took the wallet from the checkout counter, there is insufficient evidence to show Yount

wrongfully obtained or exerted unauthorized control over the money and credit cards. However,

a rational trier of fact could reasonably conclude that Yount wrongfully took Nelson' s case and

credit       cards.   It is undisputed that the case with money and credit cards went missing from

Nelson' s wallet and that during the time the case was missing Yount had access to the wallet.

Yount ultimately         admitted       he had the    case   in his   vest pocket   inside his friend'   s   car.   Deputies


recovered        the missing     case   in Yount' s   vest pocket.     This evidence was sufficient for the trier of


fact to conclude that Yount took the case.




                                                                 3
44993 -5 -II




        We affirm Yount' s theft convictions.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                    MAXA, J.
                                                                        1   J#
We concur:




                                f




BJ'   ZGET?;J.
  F




                                                0